COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 
2-04-036-CV
 
  
ERIC 
GANT                                                                           APPELLANT
 
 
V.
 
 
24 
HOUR FITNESS WORLD WIDE, INC.,                                    APPELLEES
MARCUS 
GUNN, CITY OF ARLINGTON, TEXAS,
ARLINGTON 
POLICE OFFICER GAROFANO, AND
KENNETH 
WAYNE MULLEN
 
----------
FROM 
THE 17TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
February 26, 2004 and March 18, 2004, we notified appellant, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid.  See Tex. R. App. P. 
42.3(c).  Appellant has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 
43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
 
 
                                                                  PER 
CURIAM
 
  
PANEL 
D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
April 29, 2004


NOTES
1. 
See Tex. R. App. P. 
47.4.
2. 
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).